Citation Nr: 1004144	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  05-09 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than January 14, 
2004, for the award of an increased evaluation of 20 percent 
for low back strain.   


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2004, a 
statement of the case was issued in September 2004, and a 
substantive appeal was received in September 2008.  The 
Veteran testified at a Board hearing at the Waco RO in 
November 2009.


FINDINGS OF FACT

1.  By rating decision dated in May 1972, service connection 
for low back strain was granted.  A 0 percent evaluation was 
assigned, effective January 13, 1972, the day following 
service discharge.

2.  Received on January 14, 2004, was a claim for an 
increased rating.  The Veteran stated his back disability had 
gotten worse.

3.  An increase in the Veteran's service-connected low back 
strain was not factually ascertainable within the year prior 
to the Veteran's claim.


CONCLUSION OF LAW

The requirements for an effective date prior to January 14, 
2004, for the assignment of a 20 percent disability rating 
for low back strain have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a May 2006 letter from 
the RO to the Veteran.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.

The Veteran appeals for assignment of an effective date prior 
to January 14, 2004, for the assignment of a 20 percent 
disability rating for his service-connected low back strain.  
The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  

The statute provides, in pertinent part, that: 

(a) Unless specifically provided otherwise in this 
chapter, the effective date of an award based on an 
original claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be 
earlier than the date of receipt of application 
therefor. 

(b)(2) The effective date of an award of increased 
compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability 
had occurred, if application is received within one 
year from such date.  38 U.S.C.A. § 5110 (West 
2002). 

The pertinent provisions of 38 C.F.R. § 3.400 clarify that: 

Except as otherwise provided, the effective date of 
an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an 
original claim, a claim reopened after final 
disallowance, or a claim for increase will be the 
date of receipt of the claim or the date 
entitlement arose, whichever is the later.

(o)(2) Disability compensation.  Earliest date as 
of which it is factually ascertainable that an 
increase in disability had occurred if claim is 
received within 1 year from such date otherwise, 
date of receipt of claim. 

Thus, as seen in the regulations above, three possible dates 
may be assigned for the effective date of an increased rating 
claim depending on the facts of the case: 

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1)); 
 
(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or 
 
(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).  38 U.S.C.A. § 5110(b)(2); 
Harper v. Brown, 10 Vet.App. 125 (1997); 38 C.F.R. § 3.400 
(o)(1)(2); VAOPGCPREC 12-98 (1998).

The Board notes that the RO granted service connection for 
low back strain at 0 percent disabling effective January 13, 
1972.  The Veteran did not appeal that rating decision.  In 
January 2004, the Veteran submitted a claim for an increased 
disability rating regarding his low back disability.  The RO 
then developed the claim and granted the Veteran's request 
and assigned a 20 percent disability rating effective January 
14, 2004, the date of receipt of the Veteran's claim for 
increase.   After being notified of the decision to increase 
the evaluation for his low back disability, the Veteran 
submitted a notice of disagreement, requesting an earlier 
effective date for the increased disability rating.  

To receive an effective date earlier than his date of claim, 
the evidence must show that an increase in disability 
preceded the claim by a year or less.  38 C.F.R. 
§ 3.400(o)(2).  The rating to be assigned is based on the 
evidence that is of record at the time of the decision.  The 
evidence for that period does not indicate the presence of 
complaints or symptoms so that an assessment could be made of 
the degree of severity.  The fact the Veteran was not happy 
with VA does not excuse the fact that he did not file a claim 
for increased benefits until 2004.  The evidence around the 
time of the 2004 claim includes the report of an Agent Orange 
examination on January 6, 2004.  Notation was made of joint 
pains involving primarily the back and hips, but examination 
did not identify any back problems.  

Essentially, the medical evidence in the year prior to the 
claim fails to show any increase in disability that is 
factually ascertainable during that period.  As the increase 
in disability precedes the claim by more than a year, the 
date that the claim is received, January 14, 2004, is the 
effective date of the increased rating.  38 C.F.R. 
§ 3.400(o)(2).  Therefore, the Board finds that the Veteran 
is not entitled to an effective date prior to January 14, 
2004, for a 20 percent disability rating for his low back 
strain.

ORDER

Entitlement to an effective date prior to January 14, 2004 
for increased evaluation to 20 percent for low back strain is 
denied.


____________________________________________
ROBERT O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


